ORDER

PER CURIAM.
Dane Green (“Defendant”) appeals his conviction of assault in the first degree and armed criminal action in the Circuit Court of the City of St. Louis. In his first point, Defendant contends that the trial court plainly erred in admitting Victim’s medical records because the records constituted testimonial hearsay. In Defendant’s second point, he argues that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).